Hutcheson, J.
Where on application for temporary alimony and attorney’s fees the evidence is conflicting, the discretion of the judge in allowing such amounts of alimony and fees as seem reasonable and appropriate will not be disturbed by this court. Heaton v. Heaton, 102 Ga. 578 (27 S. E. 677); Kelly v. Kelly, 146 Ga. 362 (91 S. E. 120); Ethridge v. Ethridge, 149 Ga. 44 (99 S. E. 37); Caswell v. Caswell, ante, 676 (177 S. E. —). Judgment affirmed.

All the Justices concur.

H. A. Allen and J. Wilson Parker, for plaintiff in error.
Pilis G. Arnall and A. H. Freeman, contra.